Filed 1/26/21 Lee v. Park CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 KYUNG HWAN LEE,                                                      B300015

           Plaintiff and Appellant,                                   (Los Angeles County
                                                                      Super. Ct. No. 18STCV06972)
           v.

 YOUNG CHUN PARK et al.,

           Defendants and Respondents.


     APPEAL from an order of the Superior Court of
Los Angeles County, Rupert A. Byrdsong, Judge. Affirmed.
     Henry M. Lee for Plaintiff and Appellant.
     Daley & Heft, Lee H. Roistacher, Robert W. Brockman, Jr.,
and Kimberly A. Sullivan for Defendants and Respondents.
                 ____________________________
       The dispute underlying this appeal of an order granting
defendants’ anti-SLAPP1 motion is a war between factions in a
church and competing pastors. Plaintiff is one of those pastors.
In prior litigation, defendants filed a cross-complaint accusing
plaintiff of sex crimes, adultery and bribery, among other bad
acts. After the trial court dismissed that cross-complaint without
prejudice, plaintiff filed a slander suit against defendants who
had brought the cross-complaint. Those defendants filed the
anti-SLAPP motion before us asserting that their cross-complaint
is within the ambit of the anti-SLAPP statute as petitioning
activity in a judicial proceeding. They further argue that because
the litigation privilege2 bars plaintiff’s slander claim on the
merits, plaintiff cannot show a probability of succeeding on his
slander claim, which probability is part of the anti-SLAPP
analysis. As set forth below, we agree with defendants both as to
the applicability of the anti-SLAPP statute and plaintiff’s
inability to show probability of success on the merits of his
slander claim.
       Plaintiff seeks to avoid application of the anti-SLAPP
statute by relying on statements outside of the operative
complaint. Because application of the anti-SLAPP statute is
framed by the existing pleadings and because these purported
other statements have no support in the record, plaintiff’s effort
fails. Finally, we reject plaintiff’s argument that the trial court




      1 SLAPP is an acronym for “ ‘[s]trategic lawsuit against
public participation.’ ” (Bel Air Internet, LLC v. Morales (2018)
20 Cal.App.5th 924, 929, fn. 1.)
      2   Civil Code section 47, subdivision (b).




                                      2
erred in exercising its discretion to consider defendants’ late anti-
SLAPP motion.
      In sum, we affirm.

                         BACKGROUND
       This matter follows on the heels of litigation over the
rightful pastor and ownership of a church. We first describe the
prior litigation and then turn to the current litigation.

1.    L.A. Dong San Church Corp., et al. v. Young Chun
      Park, et al. (BC654597)
       On March 22, 2017, the Los Angeles Dong San Church
Corporation, The Korean Methodist Church, and The Korean
Methodist Church of the Americas sued Young Chun Park,
Los Angeles Dong San Church Corporation, Ki Hyung Han,
Mee Young Koba, and Eric Soo Chul Kang (referred to as the
Church Defendants). The plaintiffs asserted causes of action for
declaratory relief, breach of fiduciary duty, accounting, and quiet
title.

      a.    Operative cross-complaint
      In its first amended cross-complaint (referred to as the
cross-complaint), filed October 5, 2017, the Church Defendants
(who include defendants in the current case) alleged causes of
action for negligence, intentional infliction of emotional distress,
and breach of fiduciary duty.
      The cross-complaint alleged that Park was the church’s
head minister and chief executive officer. The Church
Defendants recognized that another faction of the church
membership wanted to appoint Lee as head minister. According
to the cross-complaint, “in or about 2000, Lee had embezzled




                                     3
approximately USD $200,000 while he was the head of the
Finance Team of a district conference of the Korean Methodist
Church (‘KMC’) in Korea; . . . Lee spent such funds at hostess
bars; . . . [Lee] was charged with committing rape including
possibly gang rape of female patrons or hostesses at bars; and
that Lee then resigned from his pastor position leaving KMC
entirely.” (Some capitalization omitted.) Lee “was known . . . as
a repeat offender of sexual harassment and sex crime . . . .” The
cross-complaint also alleged that the church did not want Lee as
pastor.
       On December 27, 2017, the trial court entered a dismissal
of the cross-complaint without prejudice.3

      b.    Operative complaint
      The following allegations are from the second amended
complaint. There was a rift among church members, with some
supporting Young Chun Park as pastor and others supporting
Kyung Hwan Lee (the plaintiff and appellant in the current
case).4 The plaintiffs accused Park “of misusing public funds,
embezzling, pastoral malpractice, forging documents, and
committing other faults.” “Park has no authority of any kind to
act as Pastor” of the church. The plaintiffs further alleged that
the Church Defendants breached their fiduciary duties and
embezzled money from the church. According to the operative

      3  The order of dismissal was included in Lee’s request for
judicial notice, which we granted. There is nothing in the record
indicating why the trial court dismissed the cross-complaint.
      4  While the record contains various spellings of the
plaintiff’s name, we refer to him using the spelling indicated in
his operative complaint.




                                    4
complaint, the Church Defendants unlawfully encumbered
church property and unlawfully sold church property.
       The plaintiffs sought several declarations from the trial
court in the operative pleading, including that Park’s actions as a
pastor were void. The plaintiffs alleged that “[t]here is an
immediate threat of substantial irreparable harm to the church
and its members because having two Pastors attempting to hold
services at the same time shall cause significant and irreparable
harm . . . . And there is substantial and immediate risk that [the
Church] Defendants shall encumber, sell and transfer all or part
of the church’s real property . . . .” (Some capitalization omitted.)
The plaintiffs sought an accounting of all church finances. The
plaintiffs also sought to quiet title as to all church property.

      c.    Judgment
       On September 5, 2018, the trial court entered a judgment
quieting title and granting declaratory relief, including a
declaration that the Church Defendants had no right to title or
interest in the assets of the church. The trial court ordered that
the Church Defendants “return to Pastor Lee on behalf of Dong
San . . . any and all Dong San property in their possession or
which is able to be acquired or reacquired by them if now
deposited with another, including but not limited to all
assets . . . .” The trial court further found “non-withdrawing”
church members had determined that Pastor Lee (appellant in
the current litigation) was the pastor of the church. The trial
court found it was bound by that determination.

2.    Lee’s pleadings in the current litigation
      On December 3, 2018, Lee sued Park, Koba, and Kang
(referred to as defendants) for slander, intentional infliction of




                                     5
emotional distress, and negligence. Lee served defendants on or
before February 12, 2019.
       On March 25, 2019, Lee filed a first amended complaint,
also alleging causes of action for slander, intentional infliction of
emotional distress, and negligence. In his first amended
complaint, Lee alleged “on or about October 5, 2017, [the date the
Church Defendants filed their cross-complaint in the prior
litigation] and continuing thereafter to the present, with
additional slanderous statements being added” defendants Park,
Koba, and Kang made the following slanderous statements:
       “A. That Plaintiff had committed multiple acts of adultery,
and engaged in the criminal acts to solicit and pay for prostitutes;
       “B. That Plaintiff had committed multiple criminals [sic]
acts to sexually harass, batter, assault females/prostitutes in an
illegal brothel while drunk;
       “C. That Plaintiff had committed multiple criminal acts of
embezzlement of church funds;
       “D. That Plaintiff had bribed, extorted, and/or engaged in
criminal behavior to obtain his position as a pastor;
       “E. That Plaintiff was conspiring to steal Church assets, to
sell Church properties, and to personally profit from the sales of
Church assets.”
       Lee further alleged that defendants acted with “malice,
oppression and fraud” to prevent Lee from becoming the senior
pastor at the Los Angeles Dong San Church. Lee’s causes of
action for intentional infliction of emotional distress and
negligence were based on the identical allegedly false and
slanderous statements.




                                     6
3.    Defendants’ anti-SLAPP motion
       On May 10, 2019, defendants filed an anti-SLAPP motion.
Defendants argued that Lee’s claims were premised on the
October 5, 2017 cross-complaint filed in the previous lawsuit.
Defendants further argued “plaintiff specifically seeks redress for
claims set forth by Koba, Park, and Kang in their cross-complaint
filed on October 5, 2017 in the prior action.” According to
defendants, the filing of the cross-complaint fell within the ambit
of the anti-SLAPP statute because it was based on their
petitioning and speech activities.
       Defendants also contended that Lee could not show a
probability of prevailing because the litigation privilege in
Civil Code section 47 constituted a complete defense. Defendants
asserted: “The litigation privilege undoubtedly applies because
the communications plaintiff complains of in this litigation were
made by defendants in the prior action via their cross-complaint.”
       Defendants acknowledged that they filed the anti-SLAPP
motion past the 60-day deadline in Code of Civil Procedure
section 425.16, subdivision (f), but argued that the trial court
should, in its discretion, permit its filing.5 Defendants explained
that “[a]lthough this motion was not filed within 60 days of
service of the complaint, it was filed within 60 days of defense
counsel of record substituting into the litigation.” Defendants
argued that their anti-SLAPP motion satisfied the purpose of the
anti-SLAPP statute to dispose of meritless lawsuits


      5  Code of Civil Procedure section 425.16, subdivision (f)
provides in pertinent part: “The special motion may be filed
within 60 days of the service of the complaint or, in the court’s
discretion, at any later time upon terms it deems proper.”




                                    7
expeditiously. Defendants also sought their attorney fees and
costs.

4.    Lee’s opposition to the anti-SLAPP motion
       Lee moved ex parte to continue the hearing on the anti-
SLAPP motion for 22 days and to grant Lee additional time to file
an opposition. In his ex parte motion for an extension of time,
Lee’s counsel stated that he “was unaware of the existence of
Defendants’ Motion due to an assistant’s calendaring mistake.”
The trial court granted Lee’s motion.
       In his opposition to the anti-SLAPP motion, Lee challenged
the timeliness of defendants’ anti-SLAPP motion, arguing that it
was 27 days too late.
       In his opposition, Lee stated that “the origin and
communication of the slanderous remarks occurred outside the
cross complaint and papers generated in the Prior Lawsuit . . . .”
Lee further stated “there exists numerous witnesses that can
confirm that the origin of the defamatory remarks and the
repeating of those remarks occurred outside the Prior Lawsuit
and were discussed with non-parties, non-litigants, without
attorneys present, in private settings including telephone calls,
private facilities and Church facilities.” Lee argued he could
demonstrate a probability of prevailing on the merits. According
to Lee, he “has identified witnesses and documents that support
his claim of the ongoing defamation against Defendants and will
be likely to prevail on his claims at trial.” Lee did not cite to
evidence of any such witnesses or documents.
       Lee did attach a declaration to his opposition. Lee averred
he held the title of senior pastor. Lee stated his lawsuit was
based on statements that “originated from outside the Prior
Lawsuit and were communicated outside the Cross Complaint



                                   8
[that] was filed in that case.” Lee referenced conversations with
Park Tae-Seok, Young Sook Yang, Man Soon Baek, Young Min
Kim, and Bishop Eun Higon. Lee identified no conversation with,
or statement made by, any defendant in this case. In his
declaration, Lee also averred that Sungil Choi wrote a letter
stating, “I have heard and know of your past so quit your
hopeless dreams and serve the church you were serving.” Lee
attached a copy of a letter written by Sungil Choi in Korean
without an English translation.

5.   Defendants’ reply
      In their reply, defendants attached an English translation
of Choi’s letter dated February 13, 2017. Choi stated: “I know
your past since I already heard about your past to a certain
extent so you should serve the church you are serving currently
without having any false expectation.” Choi also stated “you or
Bishop Park should understand that we have been already
preparing a legal case for the things you and he caused by coming
to our church.”

6.   The trial court granted defendants’ anti-SLAPP
     motion
      After a hearing, the trial court granted defendants’ anti-
SLAPP motion. The trial court found that the lawsuit arose from
the cross-complaint filed on October 5, 2017 in prior litigation.
The court awarded defendants attorney fees in the amount of
$5,883 and costs in the amount of $149.
      Lee timely appealed.




                                   9
                          DISCUSSION
       Under Code of Civil Procedure6 section 425.16, known as
the anti-SLAPP statute, “[a] cause of action against a person
arising from any act of that person in furtherance of the person’s
right of petition or free speech under the United States
Constitution or the California Constitution in connection with a
public issue shall be subject to a special motion to strike, unless
the court determines that the plaintiff has established that there
is a probability that the plaintiff will prevail on the claim.”
(§ 425.16, subd. (b)(1).) “The Legislature enacted section 425.16
to prevent and deter ‘lawsuits [referred to as SLAPP’s] brought
primarily to chill the valid exercise of the constitutional rights of
freedom of speech and petition for the redress of grievances.’
(§ 425.16, subd. (a).) Because these meritless lawsuits seek to
deplete ‘the defendant’s energy’ and drain ‘his or her resources’
[citation], the Legislature sought ‘ “to prevent SLAPPs by ending
them early and without great cost to the SLAPP target” ’
[citation]. Section 425.16 therefore establishes a procedure
where the trial court evaluates the merits of the lawsuit using a
summary-judgment-like procedure at an early stage of the
litigation.” (Varian Medical Systems, Inc. v. Delfino (2005)
35 Cal.4th 180, 192.)
       “ ‘Section 425.16, subdivision (b)(1) requires the trial court
to engage in a two-step process when determining whether to
grant a motion to strike. First, it decides whether defendant has
made a prima facie showing that the acts of which plaintiff
complains were taken in furtherance of defendant’s constitutional


      6Undesignated statutory citations are to the Code of Civil
Procedure.



                                    10
rights of petition or free speech in connection with a public issue.
If defendant satisfies this threshold burden, plaintiff must then
demonstrate a reasonable probability of prevailing on the merits.
On appeal, we review these legal issues de novo.’ ” (Workman v.
Colichman (2019) 33 Cal.App.5th 1039, 1047.) In evaluating an
anti-SLAPP motion, we may consider the parties’ pleadings as
well as affidavits describing the basis for liability. (Symmonds v.
Mahoney (2019) 31 Cal.App.5th 1096, 1104 (Symmonds).)
       Section 425.16, subdivision (e) defines, in pertinent part, an
act in furtherance of speech or petition rights to “include[ ]:
(1) any written or oral statement or writing made before a
legislative, executive, or judicial proceeding, or any other official
proceeding authorized by law, (2) any written or oral statement
or writing made in connection with an issue under consideration
or review by a legislative, executive, or judicial body, or any other
official proceeding authorized by law, . . . or (4) any other conduct
in furtherance of the exercise of the constitutional right of
petition or the constitutional right of free speech in connection
with a public issue or an issue of public interest.” Section 425.16
requires that courts construe the anti-SLAPP statute broadly.
(Symmonds, supra, 31 Cal.App.5th at p. 1103.)
       We may limit our review to Lee’s cause of action for slander
because on appeal, Lee does not challenge the portion of the trial
court’s order striking his causes of action for intentional infliction
of emotional distress and negligence. (Tiernan v. Trustees of Cal.
State University & Colleges (1982) 33 Cal.3d 211, 216, fn. 4
(Tiernan) [argument not raised on appeal is forfeited].) Lee
acknowledges “[a]ll causes of action are based on the same
statements constituting slander.”




                                     11
1.    Defendants Made a Prima Facie Showing that the
      Allegations In the Complaint Fall Within the Ambit
      of Section 425.16
       Lee argues that he is “not suing based on the written false
statements contained in the Cross Complaint.” Lee does not
challenge that the anti-SLAPP statute would apply if the
allegations in his operative complaint were based on the cross-
complaint in the earlier litigation. Instead, Lee argues “the lower
court ignored the evidence before it that reflected the slanderous
verbal remarks originated before the 10/5/2017 cross complaint
was even filed, and disseminated outside of the litigation to non-
litigant third parties.” Lee also asserts that slanderous
statements about him “were disseminated” orally in January
2017 and in a letter in February 2017 prior to the filing of the
cross-complaint in October 2017. According to Lee the
“slanderous oral statements were communicated outside of the
cross complaint, to non-party litigants, and had no relation to the
cross complaint other than they were repeated in the cross
complaint. Thus, the first step of the SLAPP analysis was never
satisfied.”
       Lee’s argument lacks merit for two independent reasons.
First, anti-SLAPP jurisprudence required the trial court to assess
the allegations in the complaint, and not base its ruling on
unpleaded claims. Second, the record does not support Lee’s
assertion that defendants disseminated slanderous remarks
about Lee prior to their filing the cross-complaint.




                                   12
      a.    The trial court properly relied on the
            allegations in Lee’s complaint, and not
            unpleaded purported prior slander
        “[T]he pleading . . . provides the outer boundaries of the
issues that are to be addressed in an anti-SLAPP motion . . . .”
(Medical Marijuana, Inc. v. ProjectCBD.com (2020)
46 Cal.App.5th 869, 889). The trial court thus properly based its
analysis on the allegations in Lee’s operative complaint. There is
no merit to Lee’s argument that the trial court should have
instead relied on unalleged “slanderous verbal remarks
originated before the 10/5/2017 cross complaint was even
filed . . . .” To do otherwise would, in effect, allow an oral
amendment of the operative complaint in derogation of the very
purpose of the anti-SLAPP statute. (Medical Marijuana, Inc.,
at p. 898.) “ ‘Instead of having to show a probability of success on
the merits, the SLAPP plaintiff would be able to go back to the
drawing board with a second opportunity to disguise the
vexatious nature of the suit through more artful pleading. This
would trigger a second round of pleadings, a fresh motion to
strike, and inevitably another request for leave to amend. [¶] By
the time the moving party would be able to dig out of this
procedural quagmire, the SLAPP plaintiff will have succeeded in
his goal of delay and distraction and running up the costs of his
opponent. [Citation.] Such a plaintiff would accomplish
indirectly what could not be accomplished directly, i.e., depleting
the defendant’s energy and draining his or her resources.
[Citation.] This would totally frustrate the Legislature’s objective
of providing a quick and inexpensive method of unmasking and
dismissing such suits. [Citation.]’ ” (Ibid.)




                                   13
      b.    Lee presented no evidence that defendants
            disseminated slanderous statements prior to
            filing their cross-complaint
      Lee admitted that in discovery he asserted “the only
documents reflecting the oral slander was the Cross Complaint.”
Lee argues he presented evidence that defendants made
slanderous statements prior to filing their cross-complaint in the
earlier litigation. The record does not support Lee’s assertion.
      Although Lee asserts that slanderous statements about
him “were disseminated” orally in January 2017 and in a letter in
February 2017, the record contains no allegation or evidence that
any defendant in this case made slanderous remarks in January
and February 2017. Although in his declaration Lee refers to
conversations with, and a letter from persons other than
defendants, he identifies no slanderous statement by a defendant
in the current litigation.

      c.    Defendants’ allegedly slanderous statements
            made in their cross-complaint fall within the
            ambit of the anti-SLAPP statute
       The allegations in the operative complaint fall within the
ambit of the anti-SLAPP statute because they constitute “written
or oral statement or writing made in connection with an issue
under consideration or review by a legislative, executive, or
judicial body, or any other official proceeding authorized by
law . . . .” (§ 425.16, subd. (e)(2).) Lee does not argue otherwise.
       Lee’s remaining arguments are not a model of clarity.
Although Lee references the “public interest,” he fails to explain
the relevance of determining whether defendants’ statements in
the cross-complaint were in the public interest. “[S]tatements,




                                    14
writings and pleadings in connection with civil litigation are
covered by the anti-SLAPP statute, and that statute does not
require any showing that the litigated matter concerns a matter
of public interest.” (Rohde v. Wolf (2007) 154 Cal.App.4th 28, 35
(Rohde).) To the extent Lee is attempting to argue that the
allegations in the cross-complaint were unrelated to the
underlying litigation, the argument lacks merit. The underlying
litigation involved whether Lee was the pastor of the church and
whether Lee had control over the church’s assets. Defendants’
allegedly slanderous statements concerned Lee’s lack of
qualification to be pastor and to be in charge of the church assets.

2.    Lee Demonstrates No Probability of Prevailing
       If a defendant demonstrates that the plaintiff’s claim arises
from protected activity under section 425.16, the burden shifts to
the plaintiff to “ ‘demonstrate the merit of the claim by
establishing a probability of success.’ ” (Symmonds, supra,
31 Cal.App.5th at p. 1103.) Here, defendants argue that Lee
cannot demonstrate a probability of prevailing because the
litigation privilege bars Lee’s claims. “While defendants bear the
burden of proof on any affirmative defense, [the plaintiff] retains
the burden to show, under the second step of the anti-SLAPP
analysis, that he has a probability of prevailing on the merits of
the claim. (Laker v. Board of Trustees (2019) 32 Cal.App.5th 745,
769.)
       “The litigation privilege is codified in Civil Code section 47
(section 47): ‘[a] privileged publication or broadcast is one
made . . . [i]n any . . . judicial proceeding . . . .’ (§ 47, subd. (b).)”
(Rusheen v. Cohen (2006) 37 Cal.4th 1048, 1057.) The litigation
privilege “applies to any publication required or permitted by law
in the course of a judicial proceeding to achieve the objects of the



                                       15
litigation, even though the publication is made outside the
courtroom and no function of the court or its officers is involved.
[Citations.] [¶] The usual formulation is that the privilege
applies to any communication (1) made in judicial or quasi-
judicial proceedings; (2) by litigants or other participants
authorized by law; (3) to achieve the objects of the litigation; and
(4) that have some connection or logical relation to the action.
[Citations.]’ . . . It is not limited to statements made during a trial
or other proceedings, but may extend to steps taken prior thereto,
or afterwards.” (Rusheen, at p. 1057.)
        The litigation privilege “ ‘immuniz[es] participants from
liability for torts arising from communications made during
judicial proceedings’ ” except for a claim of malicious prosecution.
(Flatley v. Mauro (2006) 39 Cal.4th 299, 322; see also Kettler v.
Gould (2018) 22 Cal.App.5th 593, 607 [“The litigation privilege
‘precludes liability arising from a publication or broadcast made
in a judicial proceeding or other official proceeding.’ ”].) The
litigation privilege also shields statements made in anticipation
of litigation. (Rohde, supra, 154 Cal.App.4th at p. 35.)
        Defendants argue that the litigation privilege is a complete
defense and prevents Lee from showing a probability of
prevailing. We agree.
        Here, litigants allegedly made the slanderous statements
in a judicial proceeding to achieve the objects of that litigation—
statements that had an obvious connection to achieving the goals
of that litigation. As set forth in the Background, defendants
alleged in the cross-complaint that Lee committed a series of
sexual crimes and harassment, financial crimes, and other
corrupt acts. As also set forth in the Background, the cross-
complaint was a weapon in a war for control of a Korean church




                                     16
forged in the courts. The same or similar accusations in the
cross-complaint are the subject of Lee’s slander claims in the case
before us. Thus, the litigation privilege immunizes defendants
from plaintiff’s slander claim.
      Further, as we have explained earlier, Lee’s reliance on his
declaration for unalleged slanderous remarks is misplaced. Even
assuming arguendo the truth of all of the statements in Lee’s
declaration, there is no support in the record for Lee’s assertion
that any defendant (Park, Koba, or Kang) made slanderous
statements outside of the cross-complaint.

3.    The Trial Court Acted Within Its Discretion in
      Allowing Defendants to file an anti-SLAPP motion
      27 days after the 60-day deadline
      On appeal, Lee argues that the anti-SLAPP motion filed
87 days after the last defendant was served with the original
complaint was untimely.7 We review the trial court’s ruling on
an application to file a late anti-SLAPP motion for abuse of
discretion. (Platypus Wear, Inc. v. Goldberg (2008)
166 Cal.App.4th 772, 782.) We conclude that the trial court
did not abuse its discretion in granting that application.8



      7 Although defendants argue that they filed their motion
within 80 days of service of the last defendant, the seven-day
difference is immaterial.
      8  We agree with defendants that Lee has forfeited the
timeliness issue by failing to identify any alleged abuse of
discretion. (Tiernan, supra, 33 Cal.3d at p. 216, fn. 4 [argument
not raised on appeal is forfeited].) Lee simply repeats the same
arguments he made in the trial court without considering our
standard of review. He neither argues nor shows that the trial



                                   17
       An anti-SLAPP motion must be filed within 60 days of
service of the complaint or at any later time the court deems
proper. (See fn. 4, ante; Newport Harbor Ventures, LLC v. Morris
Cerullo World Evangelism (2018) 4 Cal.5th 637, 639.) “The
purpose of the time limitation is to permit ‘ “the defendant to test
the foundation of the plaintiff’s action before having to ‘devote its
time, energy and resources to combating’ a ‘meritless’
lawsuit. . . .” ’ [Citation.] The statutory deadline also seeks ‘ “to
avoid tactical manipulation of the stays that attend anti-SLAPP
proceedings.” ’ ” (San Diegans for Open Government v. Har
Construction, Inc. (2015) 240 Cal.App.4th 611, 624.) For
example, a trial court acts within its discretion in denying
defendant the opportunity to file an anti-SLAPP motion two
years after the original complaint when it was “far too late for the
anti-SLAPP statute to fulfill its purpose of resolving the case
promptly and inexpensively.” (Newport Harbor, supra, 4 Cal.5th
at p. 645.)
       The trial court did not abuse its discretion in considering
defendants’ anti-SLAPP motion, filed 87 days after service on the
last defendant. Defendants’ counsel represented that defendants
filed the motion within 60 days of counsel substituting into the
litigation. More significantly, no appreciable litigation activity
occurred during that 27-day period. Nor did the 27-day delay
undermine the anti-SLAPP statute’s purpose of resolving the
case promptly and inexpensively. Lee’s timeliness argument
rings somewhat falsely in light of his own request for a 22-day
extension because of his calendaring mistake. Lee neither argues
nor shows that he suffered any prejudice from the late motion, let

court abused its discretion. We, however, choose to consider the
issue on the merits.



                                    18
alone that the relatively brief delay here is comparable to the
two-year delay in Newport Harbor.

                         DISPOSITION
      The order granting defendants’ anti-SLAPP motion is
affirmed. Young Chun Park, Mee Young Koba, and Eric Soo
Chul Kang are awarded their costs on appeal.
      NOT TO BE PUBLISHED.


                                           BENDIX, J.


We concur:



             ROTHSCHILD, P. J.




             FEDERMAN, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                   19